Citation Nr: 1115092	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  09-27 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating in excess of 10 percent for postoperative status of pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  During the appeal process, the noncompensable rating in effect for postoperative status of pilonidal cyst which had been in effect from 1976 was increased to 10 percent, effective July 7, 2007.  The Veteran argues that a rating of 20 percent is warranted for this service-connected condition, and the appeal continues.  

A video conference hearing was held in February 2011 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran seeks an increased rating in excess of 10 percent disabling for his service-connected pilonidal cyst, postoperative, disability.  Although the Board regrets additional delay, based on review of the record further development is necessary prior to adjudicating the claims on the merits.

The Board notes that under the schedule of ratings for the skin, scars other than of the head, face, or neck, are rated under Diagnostic Codes (DCs) 7801, 7802, 7804, and 7805.  DC 7801 applies to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  The area or areas of such scar must be at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) for a compensable rating.  Note (1) under that code provides a deep scar is one associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118 (2010).

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation, which is the maximum elevation under this code.  Note (1) under that code provides a superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 (2010).

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).

Review of the evidence of record reveals that the Veteran was examined by VA in August 2007.  Findings made at that exam resulted in the assignment of a 10 percent rating for current residuals of postoperative pilonidal cyst.  These residuals included drainage and occasional itching from an opening at the base of the lower spine.  

The Claimant last underwent a VA examination of his service-connected pilonidal cyst, post-operative, disability in December 2008.  At that time, he complained of pain and drainage.  Physical examination showed that in the natal cleft area there was a 4 centimeter fissured area that was bleeding, and there was a scant amount of purulence at the superior end of the fissure.  Superior left of the fissure there was a closed dimple area that was most likely a previous fistular trapped that currently was not draining.  There was also a red, beefy, intertriginous buttock fold rash that extended from the red natal cleft down to the anal verge that was inflamed and tender to palpation.  The VA examiner found that the Veteran had exacerbation of the pilonidal cyst which had caused a buttock fold rash.  There was no healed area to give measurement to and no definite pilonidal scar with dimensions to measure.  The area of the opening was not described, and the functional impairment was not otherwise described. 

At the February 2011 video hearing, the Veteran testified as to increased severity of symptoms, to include more fluids (pus), and leaking of the pilonidal cyst.  He was constantly cleaning the affected area.  He also described increased irritation, sensation of tenderness, and flowing of a milky substance from the area.  

The Board finds that a more contemporaneous examination is needed in order to assess the current severity of the Veteran's service-connected pilonidal cyst residuals.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his pilonidal cyst, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC/RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  The Veteran shall be afforded a VA examination to determine the current nature and extent of his service-connected pilonidal cyst, post-operative.

The claims folder shall be reviewed by the examiner prior to the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner shall identify the nature and severity of all current manifestations of such service-connected disability.  The examiner should also discuss whether the Veteran's pilonidal cyst scar is superficial, unstable, and painful on examination.  The examiner is asked to specifically address any limitations to the lumbar spine and any other disabling effects that are a result of his pilonidal cyst, post-operative, disability.  If the area is open and draining the size of the area should be determined and any functional limitations should also be set out.

3.  Upon completion of the above-requested development, the AMC/RO shall readjudicate the Veteran's increased rating claim for pilonidal cyst, postoperative, to include whether extraschedular consideration is needed.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto.

Note:  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include denial of his claims, of failing to so report.  38 C.F.R. § 3.655 (2010).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the outcome of this case.  The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


